Citation Nr: 0634721	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-05 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a personality 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for alcoholism.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for facial abrasions 
and contusions.

6.  Entitlement to service connection for visual deficits.

7.  Entitlement to service connection for attention deficit 
disorder.

8.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression and an 
anxiety disorder.

9.  Whether reduction of the veteran's disability 
compensation payments due to incarceration was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1985 and from October 1985 to October 1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

Although the veteran requested a hearing before a member of 
the Board at the RO, he later withdrew his request in 
correspondence received in April 2004.  

The Board notes that the veteran has raised a claim of 
entitlement to a waiver of overpayment resulting from the 
reduction of compensation payments addressed in this 
decision.  This issue is referred to the RO for initial 
development and adjudication.

Although the March 2002 rating decision denied the veteran's 
claims of entitlement to service connection for alcoholism 
and PTSD on their merits, an April 1992 rating decision 
previously denied service connection for alcoholism and a 
July 1997 rating decision denied service connection for PTSD.  
The veteran was notified of the adverse determinations but 
did not appeal.  Consequently, the decisions are now final.  
The Board has a duty, under applicable law, to address the 
"new and material evidence" requirement in these claims.  If 
it is found that no new and material evidence has been 
submitted, the merits of a claim may not be considered.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  Accordingly, the Board has modified these 
issues to reflect the appropriate adjudicatory consideration 
of the veteran's claims, as indicated on the title page of 
this decision.

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for 
alcoholism, a personality disorder and PTSD, as well as 
entitlement to service connection for visual defect are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Objective indications of current residuals of a head 
injury are not shown.

2.  Objective indications of current facial abrasions or 
contusions associated with inservice injury are not shown.

3.  Objective indications of attention deficit disorder are 
not shown.

4.  The objective evidence of record etiologically links the 
veteran's currently diagnosed major depression to post-
service intervening circumstances and there is no objective 
evidence etiologically linking his diagnosed major depression 
to service or any incident therein.

5.  In May 1998, the veteran was notified that he was 
approved for payment of VA compensation with a combined 10 
percent evaluation; this notice included an attachment of a 
VA Form 21-8764 which informed him that he had a duty to 
immediately notify VA in writing of any change of address, 
and which notified him that his benefits would be reduced 
upon incarceration in a penal institution in excess of 60 
days for conviction of a felony.

6.  On September 9, 2000, the veteran was incarcerated for a 
felony conviction.  He notified the RO of this incarceration 
by correspondence received in April 2001.

7.  By award action taken in March 2002, the veteran's 
compensation payments were retroactively reduced by one-half, 
effective November 5, 2000, the 61st day of his 
incarceration, resulting in an overpayment.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  Facial abrasions and contusions were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

3.  Attention deficit disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

4.  An acquired psychiatric disorder, to include major 
depression and anxiety disorders, was neither incurred in nor 
aggravated by active military service; and cannot be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

5.  The veteran's compensation payments were properly reduced 
to one-half the rate of compensation payable under statutory 
law, effective November 5, 2000, and the overpayment was 
properly created.  38 C.F.R. §§ 1.962, 3.665 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Veteran

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO sent letters to the veteran in April and August 2001 
which asked him to submit certain information, and informed 
him of the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claims.  The letters 
informed him what evidence and information VA would be 
obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection on 
direct, secondary and presumptive bases in the April and 
August 2001 letters.  

In the present appeal, although the VA notification letters 
were not provided to the veteran until after the initial 
rating decision for the veteran's claims for service 
connection for residuals of a head injury, and for facial 
abrasions and contusions, the Board finds that, under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate the claim."  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with several opportunities to 
submit evidence and argument in support of his claims.  
Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements for 
his claims is harmless error in this case.

Likewise, although the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or for effective dates for 
these disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

In view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to the claims.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard, the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA and private treatment records and VA 
examination reports.  The veteran specifically refused VA 
access to private treatment records relevant to the crime he 
was convicted of and has not alleged that there are any other 
outstanding medical records.  Moreover, while the veteran has 
not been afforded examinations for the disabilities at issue, 
and etiological opinions have not been obtained, this is 
unnecessary because there is no evidence that indicates that 
the claimed disorders (if present) may be associated with an 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i)(C); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board finds that any further VA attempts to obtain 
additional evidence would be futile.  Accordingly, the Board 
is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

Regarding the issue of whether the reduction of the veteran's 
compensation payments was proper, the essential facts are not 
in dispute; the case rests on the interpretation and 
application of the relevant law.  VA's notification and 
assistance duties do not affect matters on appeal when the 
issue is limited to statutory interpretation.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 
Fed. Reg. 25180 (2004).  Regardless, the RO has explained to 
the veteran the bases for denial of the claim, and afforded 
him the opportunity to present information and evidence in 
support of the claim, and there is no indication that any 
additional notice or development would aid the veteran in 
substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz, supra.  Thus, any deficiency of notice 
or of the duty to assist constitutes merely harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

However, 38 C.F.R. § 3.665(a) requires VA to notify the 
veteran that his benefits are subject to reduction due to his 
incarceration, of the rights of the person's dependents to an 
apportionment while the person is incarcerated, and the 
conditions under which payments to the person may be resumed 
upon release from incarceration.  VA letters issued in 
December 2001 and in March, November and December 2002, 
clearly provided this information.

Analysis

Service-Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Residuals of a Head Injury, Facial Abrasions and Contusions, 
and Attention Deficit Disorder

The veteran alleges that he has current residuals of a head 
injury he suffered in service.  He further alleges that he is 
entitled to service connection for facial abrasions and 
contusions resulting from two separate injuries in service.  
Finally, the veteran contends that he has attention deficit 
disorder that was aggravated by his military service.  

Initially, although the veteran claims he currently has 
attention deficit disorder, the Board observes that the 
service medical records are negative for any relevant 
complaints, findings or diagnoses for the alleged disability.  
He has further alleged that a pre-existing attention deficit 
disorder was aggravated by his service.  VA requested the 
veteran submit evidence of a current disability by a letter 
dated in August 2001.  However, he has not submitted any 
medical evidence of a current diagnosed attention deficit 
disorder or indicated that any such evidence is available.  
Service connection requires the existence of a current 
acquired disability, which is not shown by the evidence of 
record.  Boyer, supra.; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, the preponderance of the 
evidence is against service connection for attention deficit 
disorder.  38 U.S.C.A. § 5107(b).

With regard to the veteran's claims for service connection 
for residuals of a head injury and for facial abrasions and 
contusions, the Board observes that he is competent to 
describe the in-service injuries he experienced.  However, as 
a lay person, not trained or educated in medicine, he is not 
competent to offer an opinion as to whether he currently has 
any residual of an inservice head injury or as to whether he 
has any current residuals of facial abrasions and contusions 
related to service or injury thereof.  Grottveit, supra.; 
Espiritu, supra.

As noted above, service connection cannot be established if 
there is no present disability.  Boyer, supra.; Brammer, 
supra.  Service medical records show the veteran was 
initially treated for abrasions on the right cheek in January 
1983.  His abrasions were cleaned with Betadine solution.  
Following a May 1990 closed head injury involving a loss of 
consciousness, diagnoses included facial abrasions and 
contusions.  There are no further relevant complaints, 
findings, treatment or diagnoses during the remainder of the 
veteran's service.  A discharge examination report is not of 
record.  Likewise, a post-sevice VA examination conducted in 
November 1991, as well as later private and VA treatment 
records show no relevant complaints, findings, treatment or 
diagnoses pertaining to fascial abrasions or residuals of a 
head injury.  There is no competent evidence of a current 
disability associated with the in-service closed head injury 
or in-service facial abrasions and contusions.  In the 
absence of evidence showing that the veteran has current 
residuals of a head injury or residuals of facial abrasions 
and contusions which are related to service, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for residuals of a head injury and for 
facial abrasions and contusions.  38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disorder

The veteran contends that he incurred a psychiatric 
disability in service.  Alternatively, he essentially argues 
that a pre-existing psychiatric disability was aggravated 
during service.

If a psychosis is manifest to a degree of 10 percent within 
one year of separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Initially, the Board notes that the veteran was not diagnosed 
with a psychiatric disorder.  Moreover, his September 1980 
and October 1985 enlistment medical examination reports both 
indicate that clinical psychiatric evaluations were normal.  
Although he sought VA evaluation for persistent self-
destructive behavior within one year of his discharge from 
service, in June 1992, there is no evidence of a diagnosed 
psychosis at that time or at any time within the year 
following his discharge from service.  Therefore, service 
connection is not warranted on a presumptive or aggravation 
basis.

The veteran was initially diagnosed with major depression in 
March 2000, when he was hospitalized at a private hospital.  
The April 2000 discharge summary indicates he suffered 
increased depression and suicidal feelings following his 
arrest and the possibility of a long-term incarceration.  The 
discharge summary notes a diagnosis of severe, single 
episode, major depression, as well as alcohol dependence in 
early remission.  The objective medical evidence of record 
clearly shows that the veteran's currently diagnosed major 
depression was initially diagnosed in 2000 and etiologically 
links it to intercurrent events and circumstances.  As noted 
previously, as a lay person, the veteran is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge.  Grottveit, supra.; Espiritu, supra.  
Under the circumstances, service connection for an acquired 
psychiatric disorder, to include major depression and anxiety 
disorders, must be denied.

Validity of Reduction of Compensation Payments

The veteran contends, in essence, that VA was provided with 
timely notification of his incarceration, and that he is not 
responsible for the resultant overpayment.

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits in excess 
of the amount to which he or she was entitled.  38 C.F.R. 
§ 1.962.

A veteran who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days for conviction of a 
felony and who is rated less than 20 percent disabling, will 
be paid one-half the payable compensation rate.  38 C.F.R. 
§ 3.665.  

The Board notes that 38 C.F.R. § 3.655 was amended in part 
during this appeal.  68 Fed. Reg. 34,542 (June 10, 2003).  
However, these amendments concern reduction of benefits for 
fugitive felons, and have no relevance to this case, since 
the veteran is not a fugitive.

In April 1992, the RO granted service connection for genital 
warts and assigned an initial noncompensable disability 
rating.  An April 1998 rating decision increased the 
veteran's disability rating for genital warts to 10 percent.  
A May 1998 VA award letter notified the veteran of the grant 
of a 10 percent disability rating.  The award letter had a VA 
Form 21-8764 attached.  This form advised the veteran that he 
had a duty to immediately notify VA in writing of any change 
of address, and notified him that his benefits would be 
reduced upon incarceration in a penal institution in excess 
of 60 days for conviction of a felony.

Objective evidence of record shows the veteran was 
incarcerated on September 9, 2000, following a felony 
conviction.  In a letter received in April 2001, the veteran 
informed the RO that he had been incarcerated on September 9, 
2000, due to a felony conviction.

In December 2001, the RO notified the veteran of its proposal 
to reduce his compensation by half.  A January 2002 VA letter 
notified him that an adjustment to his benefits had been 
made.  In a March 2002 letter, the RO notified the veteran 
that his benefits would be reduced by half retroactively, 
effective to November 5, 2000, the 61st day of incarceration.  
In April 2002, the RO notified the veteran of the resultant 
overpayment.

Withholding of compensation benefits by VA is required when 
the four criteria provided in the statute are established.  
If the veteran is incarcerated, and the incarceration is in a 
State penal institution, and the incarceration is in excess 
of 60 days, and the incarceration is for conviction of a 
felony, payment of veterans' benefits rated as less than 20 
percent disabling shall be reduced by half as required by the 
statute.

The veteran does not dispute that he was convicted of a 
felony and that the conviction caused him to be incarcerated 
for more than 61 days beginning September 6, 2000.  When the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, 
the claim must be denied.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for an attention deficit disorder is 
denied.

Service connection for facial abrasions and contusions is 
denied.

Service connection for an acquired psychiatric disorder, to 
include major depression and anxiety disorders, is denied.

As the reduction of the veteran's disability compensation by 
half due to incarceration for a felony conviction was proper, 
the appeal of this reduction is denied.


REMAND

With respect to the issues of whether new and material 
evidence has been presented to reopen claims for service 
connection for a personality disorder, PTSD, and alcoholism, 
the Board notes that in Kent. v. Nicholson, 20 Vet. App. 1 
(2006), the Court established significant new requirements 
with respect to the content of VA's duty to assist notice 
which must be provided to a veteran who is petitioning to 
reopen a claim.  The Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  In addition, the Court held that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the regulatory notice 
requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the duty to notify requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  An applicable notice letter has not been 
provided regarding the veteran's claims to reopen previously 
denied claims for service connection for PTSD, alcoholism and 
a personality disorder.  

VA is also required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

A review of the evidence of record indicates that the 
veteran's claim for service connection for visual deficit has 
been denied on the grounds that he has a refractive error 
which is not a disease or injury for VA purposes.  The 
veteran's September 1980 enlistment examination does indicate 
refractive error in both eyes.  His service medical records 
show continued evidence of refractive error.  An undated 
examination report, apparently for the National Guard, shows 
generalized constriction of the visual fields of both eyes 
and questionable early left eye cataract.  A December 1997 
private eye examination report shows visual field 
constriction.  There are no medical opinions of record 
indicating a current diagnosis or addressing the etiology of 
any current visual deficits.  

The Board acknowledges the RO's previous attempts to arrange 
for VA examination of the veteran; however, it appears from 
the evidence of record that the veteran cannot leave the 
correctional facility for an examination.  While the evidence 
of record indicates that VA scheduled examinations, the 
claims files do not include any documentation to show that 
any attempt was made to have the veteran examined by a 
physician at the correctional facility or that a fee-basis 
examination could be conducted by a local examiner at the 
correctional facility, or that a VA examiner could travel to 
the correctional facility to conduct the examination.  The 
duty to assist incarcerated veterans requires the VA to 
tailor its assistance to meet the particular circumstances of 
confinement, so that they receive the "same care and 
consideration given to their fellow veterans."  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1991).  Based on the medical 
evidence of record, the Board finds that the veteran should 
be afforded an appropriate examination to determine whether 
he has a current visual deficit, and if so, discuss the 
etiology of such.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised notice 
letter regarding the request to reopen 
the claims for service connection for a 
personality disorder, PTSD and 
alcoholism.  The notice letter must 
describe the elements necessary to 
establish service connection for each 
disability, must explain the definition 
of new and material evidence, and must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of service connection for 
each disability.  In particular, the 
notice must inform the veteran that of 
the element missing necessary to 
substantiate each claim for service 
connection.

2.  The RO should take appropriate steps 
to attempt to have the veteran undergo 
examination of his eyes at his 
correctional facility, either by a prison 
physician, a local physician on a fee-
basis, or by a VA examiner who could 
travel to the correctional facility.  The 
RO should clearly document such attempts 
to arrange for an examination.  The 
examiner should assess the current 
nature, etiology, and severity of any 
diagnosed visual deficit or eye disorder.  
The claims folders must be made available 
to the examiner for review.  All 
indicated studies should be performed.  
Based on the medical findings and a 
review of the claims folder, the examiner 
is requested to address the following:  
(a) whether the veteran's current visual 
deficit pre-existed service; and if so, 
whether such disorder progressed beyond 
the natural progression of the disease 
during the course of the veteran's period 
of service; If the current visual deficit 
did not pre-exist service state (b) 
whether it is at least as likely as not 
that the current visual deficit had its 
onset during his period of active 
service.  The examiner should provide a 
complete rationale for all opinions 
given.  Each opinion should be supported 
by the medical evidence of record and 
medical principles.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the issues on appeal, in 
light of all pertinent evidence and legal 
authority.

If any of the benefits sought on appeal remain denied, the RO 
should furnish the veteran and his representative a 
supplemental statement of the case, and afford them an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the appellant's claims. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


